   Case 3:19-cv-02432-G Document 14 Filed 05/09/19                 Page 1 of 8 PageID 537


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ADVANCED PHYSICIANS, S.C.,

                                           Plaintiff,
                                                               No. 1:19-cv-02959
          v.

 NATIONAL FOOTBALL LEAGUE,                                     Hon. Manish S. Shah

                                        Defendant.


                 DEFENDANT THE NATIONAL FOOTBALL LEAGUE’S
               MEMORANDUM IN SUPPORT OF ITS MOTION TO TRANSFER

         Defendant, the National Football League (the “NFL”), respectfully submits this

memorandum in support of its motion to transfer venue to the Northern District of Texas.

                                PRELIMINARY STATEMENT

         This lawsuit presents the same fundamental allegations, brought by the same Plaintiff and

same counsel, regarding the same underlying transaction, as an action that is currently pending

before Judge Fish in the Northern District of Texas. See Advanced Physicians, S.C. v. Conn.

Gen. Life Ins. Co., et al., Case No. 3:16-CV-2355-G (N.D. Tex.) (“Advanced Physicians I”); see

also Dkt. 11 (Def.’s Mem. in Supp. of Mot. to Dismiss at 2-3 (“Def.’s Mot. To Dismiss”))

(discussing background on Texas lawsuit). As further explained in the NFL’s concurrently-filed

motion to dismiss, this lawsuit should be dismissed with prejudice because it is preempted by the

Employee Retirement Income Security Act (“ERISA”) and the Labor Management Relations

Act, and because it fails to state a claim upon which relief can be granted. See generally Def.’s

Mot. to Dismiss. In the alternative, this Court should transfer venue to the Northern District of

Texas.
   Case 3:19-cv-02432-G Document 14 Filed 05/09/19                     Page 2 of 8 PageID 538


         Although the named defendants and legal claims are facially different, both lawsuits

fundamentally target the same transaction and alleged occurrence and concern the same core set

of facts. In addition, Judge Fish is fully familiar with the allegations and legal issues present in

this case, including ERISA preemption, having previously confronted these issues in the related

case, Advanced Physicians I. As a result, the interest of justice strongly favors transfer of this

action under 28 U.S.C. § 1404(a) to the Northern District of Texas. So does the convenience of

the parties, counsel, and witnesses, as the parties are actively litigating in Texas and discovery

between these two actions will undoubtedly overlap. Accordingly, if the Court declines to

dismiss the case outright, it should at a minimum transfer venue to the Northern District of

Texas.

                                        LEGAL STANDARD

         Under Section 1404, a court may “[f]or the convenience of parties and witnesses, in the

interest of justice . . . transfer any civil action to any other district or division where it might have

been brought.” 28 U.S.C. § 1404(a). The decision to transfer is committed to the sound

discretion of the district court. Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219 (7th Cir.

1986). The burden is on the moving party to establish “that the transferee forum is clearly more

convenient.” Id. at 219-20.

         To meet that burden, the moving party must first show that the transferee court is one in

which the action could have been brought initially. Aland v. Kempthorne, No. 07-CV-4358,

2007 WL 4365340, at *2 (N.D. Ill. Dec. 11, 2007). If so, then the court will consider: (a) the

preference given to plaintiff’s choice of forum; (b) the convenience of the parties, counsel, and

witnesses; (c) the location of the record and material events; and (d) the interest of justice; all to

determine whether, on balance, these factors weigh in favor of transfer. See id. at *2-5.



                                                   2
      Case 3:19-cv-02432-G Document 14 Filed 05/09/19                Page 3 of 8 PageID 539


                                           ARGUMENT

         Plaintiff’s lone state-law tort cause of action could have (and should have) been filed in

the Northern District of Texas, where Plaintiff’s related suit is already pending. If this Court is

not inclined to dismiss the case outright, all of the relevant factors—and especially the interest of

justice—favor transferring this action to the Northern District of Texas to allow Judge Fish to

determine whether Plaintiff’s belated claim either should be dismissed or can proceed at this late

date. See Aland, 2007 WL 4365340, at *3-5 (granting transfer when interest of justice supported

transfer, plaintiff’s choice of forum was entitled to little weight, and remaining factors were

neutral or tipped only slightly in favor of transferee forum).

I.       THIS CASE COULD HAVE BEEN FILED IN THE NORTHERN DISTRICT OF
         TEXAS.

         Venue is proper in the Northern District of Texas. As explained in the NFL’s Notice of

Removal and Motion to Dismiss, Plaintiff’s tortious interference claim is preempted by ERISA.

See Dkt. 1 (Def.’s Notice of Removal) ¶¶ 14-18; Def.’s Mot. to Dismiss at 3-8. Under ERISA,

venue is proper in “the district where the plan is administered.” 29 U.S.C. § 1132(e)(2). As

Plaintiff has already conceded, the Plan is administered in the Northern District of Texas. See

Pl.’s Fourth Am. Compl. ¶ 8, Case No. 3:16-CV-2355-G, Dkt. 81 (“Tex. Compl.”).

Accordingly, this case could have been filed in the Northern District of Texas.

II.      THE INTEREST OF JUSTICE FAVORS TRANSFER.

         “The ‘interest of justice’ is a separate component of a § 1404(a) transfer analysis” that

“relate[s] to the efficient administration of the court system,” and encourages “consolidation” of

related litigation where “feasible.” Coffey, 796 F.2d at 220 (citations omitted). Many courts

consider the interest of justice to be the most important factor under Section 1404. See id. (this

factor “may be determinative in a particular case, even if the convenience of the parties and


                                                  3
    Case 3:19-cv-02432-G Document 14 Filed 05/09/19                       Page 4 of 8 PageID 540


witnesses might call for a different result”); Aland, 2007 WL 4365340, at *4 (“[T]he interest of

justice may be decisive in ruling on a transfer motion even though the convenience of the parties

and witnesses point in a different direction.”).

        The interest of justice strongly favors transfer to the Northern District of Texas, where

Judge Fish has already expended considerable resources in considering Advanced Physicians I, a

case with essentially the same allegations, facts, and legal issues. 1 See Aland, 2007 WL

4365340, at *5 (“1404(a) was designed to prevent the ‘situation in which two cases involving

precisely the same issues are simultaneously pending in different District Courts.’”); Carus

Corp. v. Greater Texas Finishing Corp., No. 91 C 2560, 1992 WL 22691, at *2 (N.D. Ill. Jan.

31, 1992) (“As a general proposition, cases should be transferred to the district where related

actions are pending.”). As explained in Carus, failure to transfer a related case “would result in

duplicative judicial effort requiring two courts to resolve a number of the same issues.” 1992

WL 22691, at *2; see also Abbott Labs. v. Selfcare, Inc., No. 98 C 7102, 1999 WL 162805, at *2

(N.D. Ill. Mar. 15, 1999) (permitting related cases to proceed in different courts “leads to the

wastefulness of time, energy and money”) (quoting Cont’l Grain Co. v. Barge FBL–585, 364

U.S. 19, 26 (1960)). Therefore, “transfer of [an] action to a district which is already familiar and

experienced with the facts and law relevant to [the] action will promote judicial economy.”

Carus, 1992 WL 22691, at *2; see also Hecker v. Petco Animal Supplies, Inc., No. 16 C 10857,

2017 WL 2461546, at *5 (N.D. Ill. June 7, 2017) (where a case is substantially similar to


        1
          If transferred to the Northern District of Texas, this case would likely be assigned to Judge Fish
as a “related case” to Advanced Physicians I under that court’s Related Cases rule. See N. Dist. Tex. Civ.
R. 3.3 (“A ‘related case’ is any civil action . . . that—to the best of the plaintiff’s or removing party’s
knowledge, information, and belief, formed after an inquiry reasonable under the circumstances—arises
from a common nucleus of operative fact with the case being filed or removed, regardless whether the
related case is a pending case”); Cooper v. Bank of New York Mellon, No. 3:14-CV-2795-B, 2014 WL
12585669, at *1-2 (N.D. Tex. Aug. 6, 2014) (transferring case to judge who previously dismissed related
action).

                                                     4
       Case 3:19-cv-02432-G Document 14 Filed 05/09/19                  Page 5 of 8 PageID 541


another, “it would be most efficient to transfer and consolidate or otherwise coordinate” the case

with the related action). It is even more appropriate where the suit in the other district was the

first one filed. Carus, 1992 WL 22691, at *2.

          This lawsuit is clearly related to, if not duplicative of, Plaintiff’s pending lawsuit in Texas

federal district court. Although the two actions plead different claims, both fundamentally target

the same underlying transaction and occurrence—Cigna’s “fail[ure] to pay [Advanced

Physician’s] claims on behalf of the Patients in accordance with the Plan.” Tex. Compl. ¶ 45;

Compl. ¶ 21 (NFL “direct[ed] Cigna to deny all of Advanced’s claims for payment for medical

services as work-related”). Moreover, the named plaintiff (Advanced Physicians) is identical in

both suits and any issues related to the NFL’s role as the Plan Administrator would be

overlapping in each suit. See, e.g., Tex. Compl. ¶ 29 (referring to when “Cigna and the NFL

determined that Advanced should not be paid for treatment of the Patients”); id. ¶ 27 (“Cigna

made its decision because the NFL told it to make the decision, not because the Plan did not

provide coverage.”). The factual allegations in the two lawsuits also largely overlap. Compare

Compl. ¶¶ 11-15, with Tex. Compl. ¶¶ 13, 17-21, 30.

          Furthermore, there will be overlapping legal questions as the two cases proceed. See

Def.’s Mot. to Dismiss at 7 (listing the legal issues this Court would have to address to determine

the tortious interference claim, which are the same legal questions that Judge Fish will have to

address for Plaintiff’s ERISA claim in Advanced Physicians I). “It would be inefficient to

litigate [these] questions simultaneously in two forums, which could produce inconsistent

results.” Hecker, 2017 WL 2461546, at *6; see also Abbott Labs., 1999 WL 162805, at *2

(“Transfer of venue also curbs the risk of inconsistent judgments”).

III.      THE REMAINING FACTORS ALSO FAVOR TRANSFER.

          The remaining factors—plaintiff’s choice of forum and the convenience of the parties,

                                                    5
   Case 3:19-cv-02432-G Document 14 Filed 05/09/19                   Page 6 of 8 PageID 542


counsel, and witnesses—also favor transfer (or are, at worst, neutral). Although Plaintiff chose

to bring this action in Illinois, where it provided treatment to players, the underlying issue in the

case revolves around the NFL’s actions out-of-state—specifically, whether the NFL directed

Cigna to deny payment under the Plan. See, e.g., Compl. ¶ 17. This type of claim does not

revolve around any particular situs. See Medi USA v. Jobst Inst., Inc., 791 F. Supp. 208, 210

(N.D. Ill. 1992) (determination of patent infringement does not “particularly involve any

significant location” so chosen forum is a neutral factor); see also Aland, 2007 WL 4365340, at

*3 (plaintiff’s choice of forum given little deference when there is no material connection to the

underlying cause of action). And because Illinois was actually Plaintiff’s second choice of

forum (after the Northern District of Texas) on the exact same facts, Plaintiff’s choice of forum

merits no weight at all.

       The convenience of the parties, counsel, and witnesses favor transfer. The parties are

already actively litigating Advanced Physicians I in the Northern District of Texas, where

Plaintiff’s counsel is based—negating any possible “inconvenience” argument. See Waller v.

Burlington N. R. Co., 650 F. Supp. 988, 990 (N.D. Ill. 1987) (“[Plaintiff’s] contention of

inconvenience is difficult to comprehend given the fact he is actively litigating an identical case

in the District of Nebraska against [another defendant]”). For the same reason, witness

convenience and access favors transfer because the related action necessitates that many of the

same witnesses travel to Texas to testify. See Hecker, 2017 WL 2461546, at *5 (explaining that

“[m]any of the key witnesses and documents have likely already been subpoenaed and produced

in connection with [the related action]” and “[i]t would be inconvenient (not to mention

wasteful) to repeat this discovery in Illinois”).




                                                    6
   Case 3:19-cv-02432-G Document 14 Filed 05/09/19                     Page 7 of 8 PageID 543


                                           CONCLUSION

        The Northern District of Texas already has extensive experience with—and has expended

considerable effort on—the legal issues presented by this related case. Accordingly, if this Court

is not inclined to dismiss Plaintiff’s claim outright, the interest of justice, along with the other

transfer factors, strongly support transferring this action to that forum so that Judge Fish can

decide whether Plaintiff’s claim can go forward.



                                                       Respectfully submitted,
DATED: May 9, 2019
                                                                   /s/ John K. Theis
                                                       John K. Theis
                                                       Allison M. Nichols
                                                       RILEY SAFER HOLMES & CANCILA LLP
                                                       70 W. Madison Street, Suite 2900
                                                       Chicago, IL 60602
                                                       t: (312) 471-8700
                                                       f: (312) 471-8701
                                                       e: jtheis@rshc-law.com
                                                       e: anichols@rshc-law.com

                                                       Stacey R. Eisenstein (pro hac vice pending)
                                                       James C. Crowley (pro hac vice pending)
                                                       AKIN GUMP STRAUSS HAUER & FELD LLP
                                                       2001 K Street, N.W.
                                                       Washington, D.C. 20006
                                                       t: (202) 887-4000
                                                       f: (202) 887-4288
                                                       e: seisenstein@akingump.com
                                                       e: jcrowley@akingump.com

                                                       Attorneys for Defendant
                                                       National Football League




                                                   7
   Case 3:19-cv-02432-G Document 14 Filed 05/09/19                   Page 8 of 8 PageID 544



                                CERTIFICATE OF SERVICE

       I, John K. Theis, hereby certify that on May 9, 2019, I filed a copy of the foregoing

document electronically using the Court’s CM/ECF system, which will generate notice of this

filing to all counsel of record, and served on the following by U.S. Mail:


                                                     D. Todd Mathews
                                                     Samira Z. Kazaeli
                                                     Gori Julian & Associates, P.C.
                                                     156 N. Main Street
                                                     Edwardsville, IL 62025
                                                     (618) 659-9833

                                                     Steven E. Aldous
                                                     Forshey & Prostock, LLC
                                                     500 Crescent Court
                                                     Suite 240
                                                     Dallas, TX 75201
                                                     (214) 716-2100

                                                     Jason C. Webster
                                                     The Webster Law Firm
                                                     6200 Savoy, Suite 150
                                                     Houston, TX 77036
                                                     (713) 581-3900

                                                     /s/ John K. Theis

                                                     John K. Theis
